Title: John Webbe: The Detection, 17 November 1740
From: Webbe, John
To: Franklin, Benjamin


Franklin’s advertisement of the General Magazine, November 13, accused John Webbe, to whom as prospective editor he had revealed his scheme in confidence, of carrying the idea to Bradford in order to get ahead of Franklin and reap the advantage personally. Webbe responded immediately with this defense and countercharge. The second part of “The Detection,” promised for the Mercury’s issue of November 27, never appeared, because Webbe substituted a discussion of his own literary competence (see below, p. 270) in answer to charges which must have been circulated by word of mouth, for they do not appear in the Gazette. On December 4 Webbe renewed his defense, though not by a continuation of “The Detection,” and this time accused Franklin of unfair use of his office as postmaster to deny free circulation to the Mercury (see below, p. 273). This charge shifted the grounds of controversy and ended the public discussion of the proposed agreement for the production of Franklin’s magazine.
 
The Detection.
Philadelphia Nov. 17. 1740
Tho’ Nothing could be more imprudent in Mr. Franklin than to thrust me into his Advertisement, in any Shape whatsoever; yet he has not only thought fit to introduce me there, but has at the same Time accused me, of such Practices, which if I were guilty of, I should not deserve to breath in any Society.
However highly impertinent it may be deemed in Mr. Franklin, to have troubled the Public with any private Difference between him and my self, yet my appearing at this Time, in my own Vindication, cannot be looked upon in the same Light, for as much as it is an absolute Necessity that constrains me to it.

As Mr. Franklin has now professedly applied his News Paper to the gratifying his own particular Malice by blackening the Reputation of a private Person; it is reasonable to believe that, without a proper Animadversion on such a Proceedure, he will not stop at this single Instance of spitting his Malignity from his Press, but be incouraged to proceed in making use of it as an Engine to bespatter the Characters of every other Person he may happen to dislike.
My endeavouring, then, to expose the Iniquity of this his first Attempt, by detecting the Falshoods insinuated in his Advertisement, does not only concern me in particular, but is the Cause of every Man in general.
These Falshoods are not directly asserted, and therefore I said they were insinuated, which is by far the most mischievous Kind of Lying; for the Strokes being oblique and indirect, a Man cannot so easily defend himself against them, as he might do, if they were straight and peremtory. There is something too more mean and dastardly in the Character of an indirect Lyar than a direct one. This has the Audacity of a Highwayman, That the Slyness of a Pickpocket. Both indeed rob you of your Purse, and both deserve a Gibbet; but, were I obliged to pardon either, I could sooner forgive the bold Wickedness of the one, than the sneaking Villainy of the other.
The first Falshood, which I shall take Notice of as insinuated by the Gazetteer, is couched in Expressions that at first sight may seem to admit of several Meanings. He says I advertised his Scheme, or as he calls it afterwards, his Plan, in the Mercury, without his Participation tho’ it had been communicated to me in Confidence. He indeed communicated to me his Desire of printing a Magazine or a monthly Pamphlet, if I would undertake to compose one. But surely his making the Proposal neither obliged me to the writing of one for him to print, nor restrained me from the printing of it at any other Press without his Leave or Participation. If that were a Consequence, then Mr. Franklin has only to offer himself as a Printer of Books or Pamphlets to every Man that he thinks has a Talent for Writing, and they shall from thenceforth be restrained from publishing any Thing without his Consent. The Consequence would be equally ridiculous, if on the publishing the Plan of a monthly Pamphlet Mr. Franklin should call it his Scheme, because he happened to mention the Word Pamphlet to the Writer: Nor would the Absurdity be at all lessened, if instead of Pamphlet Mr. Franklin had dropped the Word Magazine. Again, one applies to a Person, that he believes has some Skill in Architecture, for the Draft of an Edifice. Shall he, because of his Application, be entitled to the Merit of the Draft? Suppose his Request was to build him a House, and the Architect in the first Place draws the Plan of it. Shall the other, because he barely proposed a Building in general, be intitled to call the Plan his, when he never dreamt that it was a previous Requisite to the Building?
Tho’ Mr. Franklin mentioned to me the composing a Magazine, yet he never once hinted at any Plan to be wrote on which the Work was to proceed. The Absurdity therefore in claiming it for his, on such Grounds, is too evident to be farther insisted on. He must therefore insinuate that it was wholly his Scheme, or at least drawn with his Assistance, and that I afterwards clandestinely published it as mine.
What I have asserted, concerning his Share in it, would have entirely rested on the Credit of my own Testimony, which on Mr. Franklin’s Denial would have been left at large for every one to believe as they pleased, had I not accidentally preserved my rough Draughts contrary to my usual Custom of destroying them the Moment I make a fair Copy, which Custom Mr. Franklin was well acquainted with. The various Alterations and progressive Improvements made in them will evidently demonstrate I could have no Assistance in drawing the Plan but from my own Judgment. Moreover, by a singular Piece of good Fortune, I found, among my neglected Papers, some Minutes of Proposals made to me by Mr. Franklin in his own Hand-writing, a litteral Copy of which immediately follows, which will show that his long projected Scheme was never intended to be carried on by him in any other Capacity than that of a meer Printer.
Magazine to consist of 3 Sheets 1000 to be printed at first. Price 15s. a Year, or 15d. a piece single. 12s. a Doz. to those that sell again.

B.F. to be at all Expence of Paper, Printing, Correspondence for procuring Materials &c. vending, keeping Accounts &c.
J.W. to dispose the Materials, make Abstracts, and write what shall be necessary for promoting the Thing &c.
The Money received to be divided thus—B.F. for and towards defraying the Expence above mentioned to take first one half, the Remainder to be equally shared between him and J.W: Bad Debts if any to be divided in the same Manner.
To agree for a Term of 7 Years. The above Agreement to be for all under 2000; all above 2000 sold the Money to be equally divided; B.F. to be at all Expence.
On the Delivery of these Proposals he told me he thought himself intitled to the half of the Profits of the Work, besides his Gain as a Printer, for two Reasons. First, for that he had a small Letter that no other Printer in America had besides himself. 2dly the Privilege which he had from his being Post-Master. Either of these advantages being wanting, he affirmed the Work could not possibly go on. Tho’ I was then utterly ignorant of the Nature of those several Matters, yet, having an entire Confidence in his Sincerity, I did not at all doubt of the Truth of any Thing he told me, and therefore I frankly agreed to his Proposals. But afterwards finding that every Moment of my Time would be necessarily ingrossed in the Execution of the Undertaking, tho’ Mr. Franklin who had it long under his Consideration, had told me, that it would only require about 3 or 4 Days in a month; and having also discovered that his Reasons for claiming half the Profits, over and above the Gain accruing to him as a Printer, were groundless and ridiculous: I thought my self, on these Discoveries, even supposing there were no grosser Frauds yet behind to mention, acquitted from my Engagement, tho’ it was ingrossed and ready for Execution. But if I had perfected it, yet being drawn in upon such Circumstances, I should have been relieved from such a Contract, in any Country in the World, by a universal Maxim in Equity.
Tho’ what I have alledged is strictly Truth, yet I will acknowledge every Particular to be false, If Mr. Franklin can produce any one Instance of my acting an insincere or dishonest Part in the Course of this Transaction, or on any other Occasion whatsoever, either in Respect to him or any one else, except my not suffering my self to be made his Bubble shall be deemed so.
Of what Composition, then, is the Soul of that Man, who, having contrived to make a Property of his Friend, will afterwards charge him with a Violation of Trust, and coolly and deliberately endeavour to murder his Reputation in the most publick Manner, on which his Livelihood, tho’ not in the Capacity of a Magazine-Writer, entirely depends.
John Webbe

(The Remainder of the Detection in the next)

